Filed 10/22/20 P. v. Hill CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B304166
                                                          (Super. Ct. Nos. 2019001522,
     Plaintiff and Respondent,                                    2019002677)
                                                               (Ventura County)
v.

HECTOR HILL,

     Defendant and Appellant.


      Hector Hill appeals an order of restitution following his
conviction for two counts of receiving stolen property – two
automobiles. (Penal Code, §496d, subd. (a).) Appellant contends,
and the People concede, the trial court erred because appellant
did not admit to the theft of a laptop computer from one of the
vehicles. We vacate the order of restitution. Otherwise, we
affirm.
                     STATEMENT OF FACTS
      Police arrested appellant on December 30, 2018 when they
saw him drinking with a companion in a stolen Kia Optima.1
Two weeks later, officers saw appellant outside of a Circle K
convenience store emptying the contents of a Hyundai Sonata
into a dumpster. They arrested appellant after confirming the
vehicle was stolen.
      The District Attorney filed separate felony complaints on
January 16 and January 25, 2019, alleging two counts of
receiving the stolen vehicles. The complaints were subsequently
consolidated into a single information to which appellant pleaded
guilty and admitted four prison priors. (Pen. Code, § 667.6, subd.
(b).)
      The court struck the priors and sentenced appellant to two
years in jail followed by three years of mandatory supervision
under Penal Code section 1170, subdivision (h). It ordered
restitution under section 1202.4 for the $2,899.00 claimed by the
Hyundai’s owner for a laptop computer and other personal items
missing from the car upon its recovery. The Kia’s owner did not
seek restitution.
      This appeal followed.
                            DISCUSSION
       “[T]he broad scope of victim restitution which can be
imposed by the trial court as a condition of probation cannot be
imposed as a condition of mandatory supervision.” (People v.
Rahbari (2014) 232 Cal.App.4th 185, 195.) A court sentencing a
defendant to mandatory supervision must limit restitution “‘to



      1We derive relevant facts in part from appellant’s
probation report. He does not dispute the terms of his plea.


                                2
those losses arising out of the criminal activity that formed the
basis of the conviction.’” (Id. at p. 196.)
      Appellant contends the trial court abused its discretion
when it ordered him to pay restitution for the Hyundai owner’s
missing personal items. He admitted receiving the Hyundai by
virtue of his guilty plea but did not admit stealing the car or the
contents for which the victim sought restitution. The District
Attorney presented no evidence to the contrary. (See People v.
Martinez (2017) 2 Cal.5th 1093, 1104-1105 [“to require the
defendant to compensate the victim for injuries for which the
defendant bears no responsibility . . . could raise significant
constitutional questions”].) The People concede the restitution
award is not proper.
      Theft of the items claimed by the Hyundai’s owner were not
losses “arising out of the criminal activity that formed the basis”
of appellant’s conviction for receiving stolen property. We
conclude the court erred when it ordered appellant to pay
restitution totaling $2,899.00.
                           DISPOSITION
      We vacate the order of restitution dated January 6, 2020.
We affirm appellant’s conviction in all other respects.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

      We concur:



            GILBERT, P.J.            YEGAN, J.



                                 3
                    Anthony J. Sabo, Judge
               Superior Court County of Ventura
                ______________________________

      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and Michael Katz, Deputy Attorney
General, for Plaintiff and Respondent.




                               4